An unpub|ishllzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

l

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

 

BHANUPRASAD l\/I. JOSHI, No. 62607

Appellant,

WELLS FARGO BANK, F  L U 

Respondent. l AUG 1 6 2013
TRAcrE »<. uNnEM/=.N

cc.s 0 P Ecoun'r
ciec=urv clean

ORDER DISMISSING APPEAL

Pursuant to the parties’ August 13, 2013, stipulation, this

appeal is hereby dismissed. The parties shall bear their own costs and
attorney fees. NRAP 42(b).
lt is so ORDERED.

CLERK oF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 

cc: Hon. Kathleen E. Delaney, District Judge
Legal Aid Center of Southern Nevada

l\/Ialcolm Cisneros -
Eighth District Court Clerk

SuPREME CounT
ov=
NEvAc)A

CLERK’S ORDER

‘°"”‘" ""@"’ h t v 13 -2417_»5